On the court’s own motion the decision of this court dated September 9, 1940 [ante, p. 802], is hereby amended to read as follows: Order reversed on the law and the facts, without costs and matter remitted to Special Term for Motions, Kings County, Mr. Justice Lockwood presiding, to take proof as to whether the name of Emanuel Celler, as designee for Congress, was placed on the petitions with the names of Alexander H. Katz, as designee for State Senator in the Seventh Senatorial District, Kings County, and Jule L. Maisel, as designee for Member of Assembly, Sixth Assembly District, Kings County, respectively, for the purpose of inducing electors to believe that said Alexander H. Katz and Jule L. Maisel were designees of the Regular Democratic Organization, or, that said Emanuel Celler was allied with them and in sympathy with their designations. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur. [See, also, post, p. 805.]